DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed August 27, 2021, has been entered.  Claims 1, 11, and 19 have been amended as requested.  The pending claims are 1-23.
Said amendment is sufficient to overcome the claim rejection under 35 USC 112 as set forth in sections 7 and 8 of the last Office action (Non-Final Rejection mailed May 28, 2021).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation “anchoring discrete fibers in each discrete fiber tuft to the first face and the second face of the fibrous layer.”  (See section 11 of the last Office action).  Since the discrete fiber tufts (and the fibers thereof) are previously defined by the claim 
Claim 19 stands indefinite for still reciting “un-bonded fibers laying along the second face.”  (See section 12 of the last Office action).  Specifically, the claim is indefinite for claiming the second face of the fibrous layer comprises un-bonded fibers laying along the second face while simultaneously claiming the discrete fibers are bonded to the fibers laying along said second faces, which would render said fibers “bonded fibers.”  Note claim 19 is drawn to a final product not a method of making the product or an intermediate of the final product.  The final product cannot possess both bonded and un-bonded fibrous faces.  Hence, claim 19 is rejected as being indefinite.  Claim 20 is also rejected for its dependency thereupon. 
Claim 19 is indefinite for reciting the discrete fibers are “bonded to otherwise adhesively un-bonded fibers laying along” the first and second faces.  Since the claims encompass bonding said discrete fibers to the first and second faces via adhesive, the claim is indefinite.  Note once the discrete fibers are bonded to the fibers of the faces via adhesive, the final product of claim 19 comprises adhesively bonded fibers (not adhesively un-bonded fibers) laying along the first and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over GB 1433427 issued to Morgenstern in view of US 4,379,189 issued to Platt as set forth in section 15 of the last Office action.
Applicant has amended product claim 19 with the limitation that the fibrous layer comprises “otherwise adhesively un-bonded” fibrous faces (i.e., starting fibrous layer has adhesively un-bonded fibers laying along the faces).  However, the claim also limits the discrete fibers extending along each face to being bonded to fibers of said faces.  Thus, the final product comprises a fibrous layer comprising faces of bonded fibers.  In other words, the “otherwise adhesively un-bonded fibrous faces” recitation of the starting material or intermediate product is not necessarily given patentable weight in the final product comprising faces of bonded fibers. 
Specifically, Morgenstern ‘427 discloses a needlepunched nonwoven sheet material comprising a substantially flat fleece 1 consisting of loose fibrous material and an adhesive bonding some of the surface fibers to each other, forming a thin surface layer of adhesively bonded fibers 3 coextensive with and parallel to the planar surfaces of the fleece (page 1, lines 76-90 and Figure 1).  The fleece is then needled to orient some of the individual fibers 2 substantially normal to the planar surfaces and through the layer of bonded fibers (i.e., forming discrete fiber tufts) (page 2, lines 1-7 and Figure 1).  The fiber tufts form a new outer surface layer 4 masking the existence of the adhesive bonded layer 3 (page 3, lines 7-14 and Figure 1).  The outer layer 4 of discrete fiber tufts are then coated with a thermosetting binder 5 (i.e., applicant’s adhesive), with most of said binder 5 resting on top of the outermost surface of layer 4 and some binder 5’ resting on layer 3 (page 3, lines 15-20 and Figure 2).  The coated and needled fleece is then subjected to calendering with heat and pressure such that the said tufts are flattened (i.e., collapsed) against the surface (i.e., joined to the surface and other fibers) and embedded in the combined adhesive and binder (i.e., bonded to fibers within the face of the adhesive bonding layer 3) to form a smooth surface (page 2, lines 7-21 and lines 94-96, page 3, lines 38-52, and Figure 4).  The needlepunched nonwoven sheet material has great strength due to the disclosed process (page 3, lines 49-63).  
Thus, Morgenstern teaches the invention of claim 19 with the exceptions (a) the fibers of the fiber tufts continuously extend from a first face of the nonwoven to the nonwoven to the opposite face and (b) the fibers of both faces of the nonwoven are bonded with the discrete fibers of the discrete fiber tufts. 

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sufficiently long staple fibers for the nonwoven in order to produce a needlepunched pile nonwoven comprising tufted fibers extending from one face of the nonwoven through to the other face as is taught by Platt. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a needlepunched nonwoven with sufficient dimensional integrity). Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), Morgenstern fails to teach the back face of the nonwoven is bonded.  However, Platt teaches it is known to also fuse (i.e., bond) at least a portion of the fibers on the unfused back face after needling from said unfused face to form the pile tufts on the fused face thereof (col. 7, line 60-66 and col. 8, lines 45-52).  Figure 10 shows nonwoven having two 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the fibers on the back face of the Morgenstern nonwoven as is taught by Platt. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a needlepunched nonwoven with sufficient dimensional integrity and a smoother back face comprising bonded fibers). Therefore, exception (b) and claim 19 are rejected as being obvious over the cited prior art.
Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over GB 1433427 issued to Morgenstern in view of US 4,379,189 issued to Platt, as applied to claim 19 above, and in further view of GB 915682 issued to Morgenstern as set forth in section 16 of the last Office action.
Regarding claim 20, Morgenstern ‘427 fails to teach forming tufts on both faces of the nonwoven fleece.  However, Morgenstern ‘682, which is cited by Morgenstern ‘427, teaches an embodiment wherein both surfaces of the fleece are needled thereby providing tufts on opposite faces of the nonwoven (Example II, page 4, lines 30-51).  Specifically, Morgenstern ‘682 teaches a similar nonwoven fleece comprising a substantially flat fleece 7 consisting of loose fibrous material and an adhesive coating sprayed on the surface thereof forming an adhesive bonded surface layer 6 (page 3, lines 76-82 and Figure 1).  The fleece is then needled to orient some of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nonwoven of Morgenstern ‘427 by needling both sides thereof to form tufts on both faces of said nonwoven, as taught by Morgenstern ‘682.  Such a modification would have yielded predictable results to the skilled artisan (i.e., providing a nonwoven with like faces or a reversible fabric).  Therefore, claim 20 is rejected as being obvious over the cited prior art. 



Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
In response to applicant’s traversal of the new matter rejection under 35 USC 112(a) set forth in sections 7 and 8 of the last Office action, the citations noted by applicant (Amendment, page 9, 1st paragraph) are not supportive of the amended claim language.  However, said new matter rejection has been withdrawn in view of other teachings of the specification.  Specifically, applicant asserts paragraph [0049] of the specification discloses that fibrous layers can be bonded or un-bonded (Amendment, page 9, 1st paragraph).  The full teaching is as follows:

felts are combined using the stabilization process in accordance with exemplary embodiments without significant loss of bulk in the fibrous layers.

Thus, the teaching to bonded or un-bonded is in reference to bonding of intermediate or opposite layers to the rest of the textile sheet structure (e.g., at least one fibrous layer supplying the fibers that form the fiber tufts), rather than the claimed first and second faces of the at least one fibrous layer itself.  Similarly, the full teaching of paragraph [0009] of the specification is as follows:
[0009] The individual fibers in each fiber tuft bridging across the two surfaces are lightly pressed, collapsed and joined to the fibers of the adjacent collapsed tufts and to the fibers laying along the first and second faces. The joined fibers are then bonded to the adjacent fibers on both faces, thus forming a virtual bridging or tying network akin to a stitching network. Bonding is accomplished by providing adhesive at the two surfaces. Adhesive may be in the form of low-melt fibers already present in the fibrous sheet or solid adhesives added to the two surfaces before needling, melting or setting the adhesives. Alternately adhesive may be added after needling in a solid sheet form or as a powder or liquid.

Hence, while the specification does teach “bonding is accomplished by providing adhesive at two surfaces” (Amendment, page 9, 1st paragraph), said teaching is descriptive of bonding the fibers of the collapsed and joined tufts to the first and second faces, rather than the claimed fibrous layer comprising adhesively un-bonded faces prior to forming the tufts. Yet, as noted the new matter rejection is hereby withdrawn since paragraph [0049] teaches the starting fibrous layer is a felt lacking in surface stability.  Additionally, at least paragraph [0009] teaches adhesive may be added to the two faces of the fibrous layer before or after needling to form said tufts.  Therefore, the whole of the specification suggests an embodiment wherein the fibrous 
With respect to the prior art rejection of claims 19 and 20, applicant asserts the amendment to claim 19 is sufficient to overcome said rejection (Amendment, paragraph spanning pages 10-11).  The examiner respectfully disagrees.  Specifically, as set forth above, the final product of claim 19 comprises a stabilized textile sheet comprising a fibrous layer comprising faces of bonded fibers.  The “otherwise adhesively un-bonded fibrous faces” recitation of the starting material or intermediate product is not necessarily given patentable weight in the final product.  Thus, the prior art rejections of claims 19 and 20 stand.  To overcome said rejection, it is suggested applicant consider amending the claim to be (a) a product-by-process claim and show that the claimed process steps produce a materially different product than the prior art or (b) dependent upon method claim 1.  



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 4, 2021